             Case 7:93-mj-02486-MRG Document 4 Filed 11/20/20 Page 1 of 1
                                                                         ~1

                                                                        ~- URIGI N14 L
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STA TES OF AMERICA,
                                                         Case No.: 93 MJ 02486          (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Neal H. Appel


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




Dated:          20     day of _N_o_ve_m_b_e_r_ _ _ _ _ 202Q___
               Poughkeepsie, New York
